Citation Nr: 0633766	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-36 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Hepatitis B.

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to an effective date earlier than October 19, 
2001 for an increased rating of 50 percent for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted an increased rating of 50 percent for 
PTSD, effective October 19, 2001, and denied service 
connection for Hepatitis B and C.  The RO previously denied 
the service connection claims for Hepatitis B and C in 
October 1999, but decided to re-evaluate the claims under the 
Veterans Claims Assistance Act (VCAA).  In July 2006, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he contracted Hepatitis B and C 
from exposure to blood and other bodily fluids, while aiding 
the wounded in service.  He also noted that he was treated 
for malaria in service and that people with different blood 
diseases were treated in the same ward with the same medical 
supplies.  The service personnel records show that the 
veteran earned the Silver Star Medal and Army Commendation 
Medal for Heroism for administering aid and removing wounded 
personnel in Vietnam.  In a July 1993 letter from a private 
doctor notes that the veteran had elevated liver enzymes 
since December 1992 and that the Hepatitis B surface antibody 
was positive.  The physician found that the Hepatitis B 
studies were consistent with resolved Hepatitis B with 
immunity.  A December 1997 VA medical record shows a past 
medical history of Hepatitis B and C.

The medical evidence is not clear on whether or not the 
veteran's Hepatitis B and C is related to his service in 
Vietnam.  The July 1993 private physician noted that the 
veteran had never been transfused and had lived outside of 
the country in Southeast Asia, where he had two episodes of 
malaria of two different types.  The physician further noted 
that the veteran had no family history of liver disease, 
known exposure to hepatitis, or intravenous drug use.  The 
veteran stated on a September 1998 VA psychological 
examination report, however, that he had injected crystal 
methadone in the past.  

A review of the file shows that the veteran never has been 
afforded an appropriate VA medical examination to determine 
the etiology of his Hepatitis B and C.  Under the duty to 
assist provisions of the VCAA, VA has the duty to secure an 
opinion if there is competent evidence of record of a 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).
 
The veteran appealed an April 2003 rating decision, which 
granted an increased rating of 50 percent for PTSD effective 
October 19, 2001.  Specifically, he seeks entitlement to an 
earlier effective date.  He never was provided a VCAA letter, 
regarding his claim for an earlier effective date, including 
the new provisions under Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Therefore, the requisite letter should be 
provided.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002).  Specifically, the 
veteran must be informed (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim for an effective date earlier than 
October 19, 2001 for the assignment of a 
50 percent rating for PTSD, (2) of the 
information and evidence that VA will seek 
to provide, (3) of the information and 
evidence that the veteran is expected to 
provide, and (4) request that the veteran 
provide any evidence in his possession 
that pertains to the claim.  The veteran 
also must be informed of the additional 
elements, including (5) the criteria for 
assigning degrees of disability ratings, 
and (6) the criteria for assigning 
effective dates for the award of benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, the 
veteran must be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003, 38 U.S.C. 
§§ 5109B, 7112.  All VCAA requirements 
must be contained in one letter.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

2.  Provide a VA examination to determine 
the nature, etiology, severity, and date 
of onset of the veteran's Hepatitis B and 
Hepatitis C diagnoses.  The claims folder 
must be made available to the examiner for 
review before the examination.  The 
examiner should review the claims file 
prior to providing the opinion.  
Specifically, the examiner should do the 
following:

(a)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely, that the veteran's 
Hepatitis B diagnosis is related to his 
service.

(b)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely, that the veteran's 
Hepatitis C diagnosis is related to his 
service.

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claims for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



